DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 7, 11, and 16-17 objected to because of the following informalities:  
The claims are listed as a method and or system comprising a plurality of individual steps, which are preceded by the symbol “-“. The symbol “-“ should be removed from the claims. 
 	 Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 11, 13-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bone et al. (US 9,455,931) in view of Bone.
Regarding claim 1, Bone teaches a system for processing data streams (see Fig. 1 item 100), comprising:
- at least one data source for transmitting a data stream to a data transmission network (see Col. 2 lines 52-55: The server application 115 is also executed to send video data 123 that is captured from the application 118 to the clients 106.  The server application 115 may communicate with the client 106 over various protocols; also see Fig. 1 network 109 as the transmission network); 
- at least one specific purpose processor in communication with the data transmission network (see Fig. 2: Graphic processor 212), wherein the specific purpose processor is configured to provide a specific data processing operation (see Col. 5 lines 55-58 and 60-62: The graphics devices 207 may correspond to high-performance graphics hardware, including one or more graphics processors 212. In one embodiment, a graphics device 207 may correspond to a dedicated hardware video encoder … In one embodiment, a graphics device 207 may correspond to a dedicated hardware video encoder); 
- a controller coupled the data transmission network, the controller configured to:
- determine that the data stream requires processing according to a data processing operation (see Fig. 3 steps 303-306 and Col. 8 lines 57-61: Obtain request to launch new application from client and determine resource usage profile associated with the application; see also Col. 4 lines 30-32: Each resource usage profile 128 indicates whether the respective application 127 tends to use more CPU resources or GPU resources); 
- identify a data processing configuration corresponding to the data processing operation (see Step 309 in Fig. 3 and Col. 8 lines 61-64: In box 309, the server application 115 determines from the resource usage profile 128 whether the application 118 is classified as GPU intensive; see also step 404 and Col. 9 lines 46-53: In box 404, the server application 115 determines the computing devices 103 that are best suited for executing the particular application 118 (FIG. 1).  For example, an application 118 may have very high graphics rendering demands, and computing devices 103 that are configured with superior hardware-based graphics acceleration may be best suited for executing the application 118); and 
- route the data stream to the at least one specific purpose processor (see step 312 in Fig. 3 and Col. 9 lines 1-3: In box 312, the server application 115 configures the video encoder 119 (FIG. 1) for the application 118 to be executed in a graphics processor 212 (FIG. 2) rather than a processor 203 (FIG. 2); see also step 409 in Fig. 4 and Col. 10 lines 9-12: If a computing device 103 has available capacity, the server application 115 assigns the application 118 to be executed in a computing device 103 with available capacity in box 409).

	Regarding claim 3, Bone teaches the limitations of claim 1 as examined above. The Bone reference further teaches a system wherein the at least one specific purpose processor is configurable to implement the data processing configuration by changing a hardware configuration of the at least one specific purpose processor (see at least Col. 6 lines 61-67 and Col. 7 lines 1-3: Also, video encoders 119 that are currently executing may be transferred from CPUs to GPUs and vice versa based at least in part on the resource load of the computing device 103 or when certain criteria are met.  As a non-limiting example, a video encoder 119 executing in a GPU may be reconfigured to execute in a CPU when the current GPU load meets a threshold.  As another non-limiting example, a video encoder 119 executing in a CPU may be reconfigured to execute in a GPU when the current CPU load meets a threshold; see also Col. 7 lines 9-13: By reconfiguring and transferring video encoders 119, the balance of load between processors 203 and graphics processors 212 may be altered in such a way as to accommodate an additional application 118 and associated applications).

Regarding claim 4, Bone is applied as disclosed in claim 3 examined above. Bone further teaches a system wherein the hardware configuration in the at least one specific purpose processor is changed in response to receiving configuration instructions in respect of the data processing configuration (see steps 412, 415 and 421 in Fig. 4 and Col. 10 lines 55-67: If the server application 115 determines that a computing device 103 would have available capacity if reconfigured, the server application 115 moves to box 415 and reconfigures the video encoders 119 executed on the computing device 103 in order to accommodate the new instance of the application 118… If the server application 115 instead determines in box 412 that no computing device 103 would have available capacity even if reconfigured, the server application 115 proceeds to box 421).

	Regarding claim 5, Bone is applied as disclosed in claim 4 examined above. Bone further teaches a system wherein the controller is configured to transmit the configuration instructions to the at least one specific purpose processor (see step 415 in Fig. 4 and Col. 10 lines 55-62: If the server application 115 determines that a computing device 103 would have available capacity if reconfigured, the server application 115 moves to box 415 and reconfigures the video encoders 119 executed on the computing device 103 in order to accommodate the new instance of the application 118.  In box 418, the server application 115 assigns the new instance of the application 118 to the computing device 103 that has been reconfigured).

	Regarding claim 7, Bone is applied as disclosed in claim 1 examined above. Bone further teaches a system comprising at least one general purpose processor in communication with the (see Fig. 2 item 203 and Col. 12 Lines: 7-8: general purpose hardware embodying the server application 115, the applications 118, the video encoders 119, etc.), and wherein the controller is further configured to: 
- route the data stream to the at least one general purpose processor (see step 303 in Fig. 3 and Col. 8 lines 57-59: Beginning with box 303, the server application 115 obtains a request to launch a new application 118 (FIG. 1) from a client 106 (FIG. 1)); 
- determine that the at least one general purpose processor is operating substantially at processing load capacity (see steps 306 in Fig. 3 and 403 in Fig. 4 and Col. 10 lines 12-17: In one embodiment, the computing device 103 may be selected when the current GPU load is below a maximum threshold for GPU usage and the resource usage profile associated with the application 118 indicates that the application 118 tends to use more GPU resources than CPU resources); 
- route the data stream to the at least one specific purpose processor (see Col. 10 lines 22-25 and 31-35: Consequently, the application 118 may be assigned to computing devices 103 with a goal of maximizing utilization of processors 203 and/or graphics processors 212... Alternatively, the computing device 103 may be selected when a current CPU load meets a maximum threshold for CPU usage and the resource usage profile associated with the application 118 indicates that the application 118 tends to use more GPU resources than CPU resources).


Regarding claim 11, Bone teaches a method for processing data streams, comprising:
- determining, at a controller, that data streams, transmitted by at least one data source to a data transmission network, require processing according to a data processing operation (see Fig. 3 steps 303-306 and Col. 8 lines 57-61: Obtain request to launch new application from client and determine resource usage profile associated with the application; see also Col. 4 lines 30-32: Each resource usage profile 128 indicates whether the respective application 127 tends to use more CPU resources or GPU resources); 
- identifying, by the controller, a data processing configuration corresponding to the data processing operation (see Step 309 in Fig. 3 and Col. 8 lines 61-64: In box 309, the server application 115 determines from the resource usage profile 128 whether the application 118 is classified as GPU intensive; see also step 404 and Col. 9 lines 46-53: In box 404, the server application 115 determines the computing devices 103 that are best suited for executing the particular application 118 (FIG. 1).  For example, an application 118 may have very high graphics rendering demands, and computing devices 103 that are configured with superior hardware-based graphics acceleration may be best suited for executing the application 118); and 
- routing, by the controller, the data streams, through the data transmission network, to at least one specific purpose processor in communication with the data transmission network (see step 312 in Fig. 3 and Col. 9 lines 1-3: In box 312, the server application 115 configures the video encoder 119 (FIG. 1) for the application 118 to be executed in a graphics processor 212 (FIG. 2) rather than a processor 203 (FIG. 2); see also step 409 in Fig. 4 and Col. 10 lines 9-12: If a computing device 103 has available capacity, the server application 115 assigns the application 118 to be executed in a computing device 103 with available capacity in box 409), wherein the at least one specific purpose processor is configured to provide a specific data processing operation (see Col. 5 lines 55-58 and 60-62: The graphics devices 207 may correspond to high-performance graphics hardware, including one or more graphics processors 212. In one embodiment, a graphics device 207 may correspond to a dedicated hardware video encoder … In one embodiment, a graphics device 207 may correspond to a dedicated hardware video encoder).

Regarding claim 13, it teaches the limitations of claim 3 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 14, it teaches the limitations of claim 4 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 15, it teaches the limitations of claim 5 examined above. Therefore, the same rationale of rejection is applied.


Regarding claim 17, it teaches the limitations of claim 7 examined above. Therefore, the same rationale of rejection is applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 6, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bone et al. (US 9,455,931) in view of Bone, in view of Miller et al. (US 8,284,205) hereinafter Miller.
Regarding claim 2, Bones teaches the limitations of claim 1 examined above. Bone teaches a system comprising a controller configured to determine that a data stream requires 
In the same field of endeavor, Miller teaches a method in accordance with the present invention, the method wherein the data processing operation comprises a plurality of sub-data processing operations (see Col. 11 Lines 28-31: Furthermore, a processing task can be split up into various sections, for example, in parallel processing mode, and each section can be performed on same or different best processor).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system of Bone with the teachings of Miller suggesting a system wherein the data processing operations comprises a plurality of sub-data processing operations. Incorporating Miller into the data processing system of Bone would yield to several benefits, namely appropriately redistributing tasks to designated processors based on the specific nature of the subtasks, therefore ensuring that specific tasks are allocated to specific purpose processors.

Regarding claim 6, Bone is applied as disclosed in claim 4 examined above. The Bone reference teaches a system wherein the hardware configuration in the at least one specific purpose processor is changed in response to receiving configuration instructions in respect of the data processing configuration. Furthermore, Bone teaches a system comprising at least one general purpose processor in communication with the data transmission network (see Fig. 2 item 203 and Col. 12 Lines: 7-8: general purpose hardware embodying the server application 115, the applications 118, the video encoders 119, etc.), wherein the configuration instructions are stored on the general purpose processor (see Col. 11 Lines 17-31: a number of software components are stored in the memory 206 and are executable by the processor 203.  In this respect, the term "executable" means a program file that is in a form that can ultimately be run by the processor 203.  Examples of executable programs may be, for example, a compiled program that can be translated into machine code in a format that can be loaded into a random access portion of the memory 206 and run by the processor 203, source code that may be expressed in proper format such as object code that is capable of being loaded into a random access portion of the memory 206 and executed by the processor 203, or source code that may be interpreted by another executable program to generate instructions in a random access portion of the memory 206 to be executed by the processor 203, etc.). However, Bone does not explicitly teach a system wherein the controller is further configured to at least one of: 
- retrieve the configuration instructions from the general purpose processor and transmit the configuration instructions to the at least one specific purpose processor; or 
- transmit instructions to the general purpose processor to transmit the configuration instructions to the at least one specific purpose processor.
In the same field of endeavor, Miller teaches a system in accordance with the present invention, the system wherein the controller is further configured to at least one of: 
- retrieve the configuration instructions (see Col. 11 lines 17: profile matrices) from the general purpose processor and transmit the configuration instructions to the at least one specific purpose processor (see Col. 2 lines 66-67 and Col. 3 lines 1-14: A setting, or other information, of a data processing system is selected or determined... The setting or other information used in determining how to redistribute processes may include load balancing criterion, which can directly or indirectly affect the power or performance.  Then the computational processes of the data processing system are redistributed between the subsystems, e.g. processing units, of the data processing system based on the setting or other information used in determining how to redistribute processes; see also Col. 11 lines 15-28).

Regarding claim 12, it teaches the limitations of claim 2 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 16, it teaches the limitations of claim 6 examined above. Therefore, the same rationale of rejection is applied.


Claims 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bone et al. (US 9,455,931) in view of Bone in further view of Jagadeesh (US 20190166019).
Regarding claim 8, Bone is applied as disclosed in claim 1 examined above. The Bone reference teaches a system comprising a data source for transmitting a data stream to a data transmission network. Furthermore, Bone teaches a system wherein the data stream comprises a media stream (see Col. 3 lines 26-27: encoding video signals into a video stream for transmission over the network 109). However, Bone does not explicitly teach a system wherein the data processing operation comprises at least one of: extracting a characteristic feature from the media stream, comparing one or more characteristic features extracted from one or more media streams to determine a synchronization error, and adjusting one or more media streams to compensate for the synchronization error.
In the same field of endeavor, Jagadeesh teaches a system in accordance with the present invention, the system configured to schedule at least one task, the system wherein the data processing operation comprises at least one of: extracting a characteristic feature from the media stream (see [0022, 40]: extracting the explicit constraint defined in the received request .. and generating a query based on the explicit constraint and/or the implicit constraint enables that implicit constraints, which were not explicitly mentioned by a user who sent the request, can be considered when processing the request).


Regarding claim 9, Bone teaches the limitations of claim 1 as examined above. The Bone reference further teaches a system comprising a data transmission network for receiving data streams transmitted from at least one data source. However, Bone does not teach a system wherein the data transmission network comprises a software defined network.
In the same field of endeavor, Jagadeesh teaches a system in accordance with the present invention, the system wherein the data transmission network comprises a software defined network (see [0019]: the invention provides a software defined network, SDN, controller for task scheduling and/or resource provisioning and/or service providing). 

Regarding claim 10, Bone teaches the limitations of claim 1 examined above. The Bone reference teaches a system comprising at least one specific purpose processor in communication with the data transmission network. However, Bone does not explicitly teach a system wherein the at least one specific purpose processor is a field programmable gate array (FPGA).
In the same field of endeavor, Jagadeesh teaches a system in accordance with the present invention wherein the at least one specific purpose processor is a field programmable gate array (FPGA) (see [0006]: The resources can be hardware resources such as central processing units (CPUs)... field programmable gate array (FPGAs)).

Regarding claim 18, it teaches the limitations of claim 8 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 19, it teaches the limitations of claim 9 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 20, it teaches the limitations of claim 10 examined above. Therefore, the same rationale of rejection is applied.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Benhase et al. (US 7,178,147): which provides a method, system, and program for allocating processor resources to a first and second types of tasks.  An allocation of processor resources to the first and second types of tasks is indicated.  Data is gathered indicating a first workload level for the first type of tasks and a second workload level for the second type of tasks.  A determination is made of a change to the indicated allocation of processor resources to the first and second types of tasks based on at least one of the first workload level and second workload level data.  Tasks of the first type are dispatched to the processor resources allocated to the first type and tasks of the second type are dispatched to the processor resources allocated to the second type.

Brooks et al. (US 6,009,507): which discloses a computer system for performing distributed processing, particularly of digital audio data, is disclosed. The system has a number of digital signal processors linked to a host computer through a time division multiplex bus. The system includes means for assigning to a particular processor a specific processing task or tasks, as well as a means for assigning additional specific processing tasks to that same processor to maximize its use. When the processor performing a specific processing task has reached its capacity, the system assigns a new processor to perform that task. To enhance the efficiency of the processor to perform the specific processing task, the processor cyclically runs a specific set of instructions for performing that specific processing task, and waits for the system to send it digital data to be processed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571) 270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-4659.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/P.F.N/            Examiner, Art Unit 2454/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454